Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 07, 2017


The Court of Appeals hereby passes the following order:


A17A1468. ANDY LEE WHITE, JR. v. WILDER BOARDMAN GRUMMON.

      Andy Lee White, Jr. and Wilder Boardman Grummon were divorced in 2009.
White filed a motion to modify child support, custody, and visitation. Grummon
counterclaimed seeking modification of visitation. The trial court entered a final order
addressing the various issues, which included a modification of child support, and
White filed a notice of appeal from that order on November 22, 2016.
      In Georgia, when the obligation to pay child support arises from a prior divorce
proceeding, child support is a form of alimony. See Spurlock v. Dept. of Human
Resources, 286 Ga. 512, 513-514 (1) (690 SE2d 378) (2010); Jones v. Jones, 280 Ga.
712, 715-716 (2) (632 SE2d 121) (2006). Pursuant to the Appellate Jurisdiction
Reform Act of 2016, the Court of Appeals has appellate jurisdiction over divorce and
alimony cases in which the notice of appeal was filed on or after January 1, 2017.
OCGA § 15-3-3.1 (a) (5); see Ga. L. 2016, p. 883, § 6-1 (c) (effective date).
However, the Georgia Supreme Court has appellate jurisdiction over all divorce and
alimony cases, including those cases ancillary to the divorce proceedings, filed prior
to January 1, 2017. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (6); Todd v.
Todd, 287 Ga. 250, 251-252 (1) (703 SE2d 597) (2010). The notice of appeal in this
case was filed in 2016. Because White’s appeal of the child support order falls within
the Supreme Court’s jurisdiction, this appeal is hereby TRANSFERRED to the
Supreme Court for resolution.




                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   04/07/2017
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.